Citation Nr: 0624405	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-06 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran experiences recurrent tinnitus, a disorder which, 
under applicable VA regulations, is assigned a single 
disability evaluation.


CONCLUSION OF LAW

Entitlement to separate scheduler 10 percent disability 
ratings for bilateral tinnitus is not shown as a matter of 
law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 
6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, through his representative, has asserted that he 
is entitled to separate 10 percent schedular disability 
ratings for tinnitus because he has tinnitus in both ears.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159.  

While the veteran's claim for separate ratings was filed in 
January 2003, i.e., after enactment of the VCAA, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence.  Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).

In present case, the facts are not in dispute; the resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of separate 
schedular ratings for bilateral tinnitus.  As explained in 
further detail below, however, evidence of a bilateral 
disability would not change the outcome of the appeal.  
Hence, VA has no further duty to notify the veteran of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating the claim.  See 38 U.S.C.A. § 5103A; Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).



Analysis

The medical evidence shows that the veteran suffers from 
tinnitus, which has been found to be related to his active 
duty service.  In a January 2002 rating decision, the RO 
granted service connection for tinnitus and assigned a single 
10 percent schedular rating for this disorder pursuant to 
38 C.F.R. § 4.87, Diagnostic Code 6260.  This rating 
evaluation was confirmed and continued by a January 2003 
rating decision.

Significantly, Diagnostic Code 6260 was subsequently revised, 
effective on June 13, 2003, to provide that only a single 
10 percent evaluation is to be assigned for tinnitus, whether 
the sound is perceived as being in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 
(2005).  

The issue at hand was the subject to a VA-wide stay on 
account of litigation before the United States Court of 
Appeals for Federal Claims (Federal Circuit) concerning the 
question of whether VA's regulations effective prior to June 
2003 required dual evaluations for bilateral tinnitus.

In a July 2005 brief presentation, the veteran's 
representative asserted that separate schedular evaluations 
for bilateral tinnitus were warranted in the present case.  
The representative cited to Smith v. Nicholson, 19 Vet. App. 
63, 75 (2005), in which the Court held that, with regard to 
tinnitus, 38 C.F.R. § 4.25(b) (2005) allows for a separate 
evaluation for each service-connected disability arising from 
a single disease, unless otherwise provided.

The decision cited by the representative, however, has since 
been reversed by the Federal Circuit to the extent that the 
Court held that 38 C.F.R. § 4.87, Diagnostic Code 6260 
required the assignment of dual evaluations for bilateral 
tinnitus.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit cited to the significance of VA's 
interpretation of its own regulations and concluded that the 
Court erred in not deferring to that interpretation, which in 
this case would limit the rating of tinnitus to a single 
schedular evaluation regardless of whether the disability was 
unilateral or bilateral in nature.  The Federal Circuit 
similarly noted that there was no language in the applicable 
diagnostic criteria clearly indicating that dual evaluations 
were required.  Id.

In view of the Federal Circuit's decision in Smith, the 
interpretation of the pre-June 2003 version of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 asserted by the veteran's 
representative must be rejected.  For these reasons, the 
arguments of the veteran's representative are without merit, 
and the claim of entitlement to separate 10 percent schedular 
evaluations for bilateral tinnitus is denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of lack of legal merit).   


ORDER

The claim of entitlement to separate schedular 10 percent 
disability evaluations for bilateral tinnitus is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


